Citation Nr: 0501935	
Decision Date: 01/27/05    Archive Date: 02/07/05

DOCKET NO.  99-11 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a heart disorder as 
being secondary to service-connected post-traumatic stress 
disorder.

2.  Entitlement to an increased evaluation for post-traumatic 
stress disorder, currently evaluated as 30 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel




INTRODUCTION

The veteran served on active duty from July 1951 to July 1954 
and from May 1968 to March 1969.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 1998 rating decision of the Waco, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO).  The RO denied service connection for a heart disorder 
and continued the 30 percent evaluation for post-traumatic 
stress disorder.  


FINDINGS OF FACT

1.  There is no competent evidence of a nexus between the 
post service heart disorder and the service-connected post-
traumatic stress disorder.  

2.  Post-traumatic stress disorder is manifested by chronic 
sleep impairment, nightmares, no objective memory loss, 
orientation to time, place, and person, and nervousness.


CONCLUSIONS OF LAW

1.  A heart disorder is not proximately due to, the result 
of, or aggravated by the service-connected post-traumatic 
stress disorder.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.310(a) (2004); Allen v. 
Brown, 7 Vet. App. 439 (1995).  

2.  The criteria for an evaluation in excess of 30 percent 
for post-traumatic stress disorder have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 4.130, Diagnostic Code 9411 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction decision, the 
claimant must be provided notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claims, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.  

In the instant case, the RO notified the veteran of the 
information and evidence not of record that is necessary to 
substantiate his claims for service connection and an 
increased evaluation in March 2003 and April 2004 letters.  
The RO did not issue the notification prior to the adverse 
determination, which will be addressed below.  The RO 
informed the veteran that in order to establish secondary 
service connection, the evidence must show three things:  
(1) evidence of the claimed condition, which was usually 
shown by medical evidence and (2) evidence of a relationship 
between the current disability and a service-connected 
disability, which was also usually shown by medical records 
or a medical opinion.  

The letters notified the veteran that VA would obtain all 
relevant evidence in support of his claims.  He was advised 
that it was his responsibility to either send medical 
treatment records from his private physician regarding 
treatment, or to provide a properly executed release so that 
VA could request the records for him.  The veteran was also 
asked to advise VA if there was any other information or 
evidence he considered relevant to his claim so that VA could 
help by getting that evidence.  

Additionally, the RO notified the veteran of the reasons why 
he was not entitled to service connection and not entitled to 
an evaluation in excess of 30 percent for post-traumatic 
stress disorder in the February 1998 rating decision.  The RO 
also provided such notice in the May 1999 statement of the 
case and the June 2003 and June 2004 supplemental statements 
of the case.  The statement of the case and the supplemental 
statement of the case also fully provided the laws and 
regulations pertaining to entitlement to the benefits sought, 
and included a detailed explanation as to why the veteran had 
no entitlement under the applicable laws and regulations 
based on the evidence provided.  The duty to notify the 
veteran has been satisfied under the circumstances of this 
case.  38 U.S.C.A. § 5103.  

While the Board recognizes that the VCAA notice to the 
veteran was subsequent to the rating decision which gave rise 
to this appeal, the Board finds no prejudice to the veteran.  
First, the rating decision on appeal was issued prior to the 
passage of the VCAA.  Therefore, it is impossible for the 
veteran to have been provided with a VCAA notice prior to the 
rating decision on appeal.  Second, the veteran was 
adequately furnished with the type of notice required by VCAA 
and has had an opportunity to identify evidence and submit 
evidence.  Any error resulting from VCAA notice subsequent to 
the initial rating decision was harmless error, as it 
pertains to these issues.  The RO's subsequent actions and 
notice to the veteran effectively cured any VCAA notice 
defect.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
The veteran was informed of the evidence necessary to 
substantiate his claims.  The provisions of VCAA have been 
substantially complied with and no useful purpose would be 
served by delaying appellate review of these two claims for 
further notice of VCAA.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO requested and 
obtained the veteran's complete service medical records at 
that time he filed a claim for compensation in 1955.  VA has 
obtained VA treatment records and private medical records.  
Additionally, the veteran has submitted private medical 
treatment records in support of his claims.  The veteran also 
underwent VA compensation examinations in January 1998, 
August 1999, and May 2004 and the reports are of record.  The 
veteran does not allege that there are any other service 
medical records or any records in VA's possession or any 
other federal department or agency.  38 U.S.C.A. § 5103A(b).  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to this issue is required to comply with 
the duty to assist under the VCAA.  38 U.S.C.A. §§ 5103 and 
5103A; 38 C.F.R. § 3.159.  

II.  Decision

A.  Heart disorder

The veteran claims that he had developed a heart disorder as 
a result of the service-connected post-traumatic stress 
disorder.  

Section 3.310(a) of title 38, Code of Federal Regulations, 
which applies to secondary service connection for a 
disability and which derives from 38 U.S.C.A. § 1110, 
provides:

Disability which is proximately due to or 
the result of a service-connected disease 
or injury shall be service connected.  
When service connection is thus 
established for a secondary condition, 
the secondary condition shall be 
considered a part of the original 
condition.

38 C.F.R. § 3.310(a) (2004).

Secondary service connection may also be established for a 
nonservice-connected disability which is aggravated by a 
service connected disability.  In this instance, the veteran 
may be compensated for the degree of disability over and 
above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of service connection for a heart disorder as secondary 
to the service-connected post-traumatic stress disorder.  
Initially, the Board notes that there is competent evidence 
of a current heart disorder, which has been diagnosed as 
myocardial infarction, coronary occlusive disease, angina 
pectoris, and coronary artery disease.  However, there is no 
competent evidence of a nexus between the diagnoses of 
myocardial infarction, coronary occlusive disease, angina 
pectoris, and coronary artery disease, and the service-
connected post-traumatic stress disorder.  No medical 
professional has provided an opinion stating that the 
veteran's heart disorder was caused or aggravated by the 
service-connected post-traumatic stress disorder.  The Board 
is aware that in the January 1998 VA psychiatric evaluation 
report, the examiner stated that the veteran's anxiety 
related to both his post-traumatic stress disorder and his 
heart disorder.  He added that cardiac patients after surgery 
often showed tremulousness and mild anxiety manifestations.  
This is evidence that the veteran's heart disorder causes him 
anxiety, as opposed to evidence that anxiety causes or 
aggravates his heart disorder.  Therefore, the Board does not 
find that such establishes a nexus between the heart disorder 
and the service-connected post-traumatic stress disorder.

While the veteran has asserted that his post-traumatic stress 
disorder has caused or contributed to his heart disorder, he 
does not have the requisite knowledge of medical principles 
that would permit him to render an opinion regarding matters 
involving medical diagnoses or medical etiology.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection for a heart disorder as being 
secondary to service-connected post-traumatic stress 
disorder, and there is no doubt to be resolved.  See Gilbert, 
1 Vet. App. at 55.

B.  Post-traumatic stress disorder

The veteran claims that he warrants more than a 30 percent 
evaluation for post-traumatic stress disorder.  

A February 1997 VA psychiatric evaluation report shows that 
the veteran was described as cleanly dressed.  The examiner 
reported that the veteran had worked in construction and had 
stopped working in 1991 when he was forced to retire because 
he was unable to perform physical work anymore.  He stated 
the veteran was well oriented, and that his attention during 
the examination was maintained.  There was no cognitive 
pathology found.  The examiner entered a diagnosis of post-
traumatic stress disorder "mild to moderate."  

A January 1998 VA psychiatric evaluation report shows that 
the veteran denied any hospitalization or psychiatric 
treatment for post-traumatic stress disorder.  He stated he 
had worked until 1991, at which time he quit due to a 
coronary occlusion.  The veteran stated that he recovered 
from the coronary occlusion but that his heart disorder 
prevented him from working.  The examiner stated the veteran 
participated in the examination with courtesy and 
cooperation.  He did not try to impose his views on the 
examiner, but the examiner noted that the veteran tried to 
explain that because of his financial situation, he needed a 
raise in his income.  The veteran reported having nightmares, 
which were related to both Korea and Vietnam.  He stated he 
could not sleep in the same bed as his wife, because he had 
woken up in the past and physically assaulted her because he 
thought he was still in Vietnam.  The veteran stated he used 
to keep a loaded gun on his nightstand, but gave it up after 
he received a warning from his physician.

The examiner stated the veteran had good contact with outside 
reality and good sentence construction.  He stated that his 
findings on this examination were essentially the same as 
those in the 1997 psychiatric evaluation report (he examined 
the veteran at that time).  He added that his prior diagnosis 
and evaluation should be valid without any significant 
changes.  The examiner diagnosed post-traumatic stress 
disorder and stated that it was "mild to moderate."  He 
also diagnosed post-cardiac anxiety.  He added that the 
veteran had genuine post-traumatic stress disorder but that 
it was "mild."  

An August 1999 VA psychiatric evaluation report shows that 
the veteran reported he was not receiving treatment for his 
post-traumatic stress disorder.  He stated that his wife had 
just come back from the hospital following a heart attack.  
The examiner noted that the veteran was "quite concerned" 
for her.  The veteran described his sleep as "fair" and 
stated that he wakes frequently and often cannot go back to 
sleep.  He stated that he kept his emotions inside, but would 
cry at times with some relief.  He denied any thoughts of 
suicide, including in the past.  He got the date correct, and 
he was able to name the presidents, to some extent.  The 
veteran was able to do simple math.  The examiner stated that 
the veteran was cooperative, pleasant, likable, goal-
oriented, and oriented to time, place, and person.  He stated 
the veteran was able to organize his thoughts and express 
himself.  The examiner described the veteran as moderately 
tense and anxious and attributed it to the veteran's wife 
just having a heart attack and his feeling that he should not 
be at the evaluation.  There was no psychosis noted and no 
delusions, hallucinations, or organicity.  The examiner noted 
that the veteran was mildly depressed and concerned about how 
he is going to make out in the future on a fixed income, and 
he wanted an increase.  Memory and judgment were described as 
good, but insight as "some."  The impression was post-
traumatic stress disorder with a Global Assessment of 
Functioning (GAF) score of 70.

An August 2002 VA psychiatric evaluation report shows that 
the examiner described the veteran as very cooperative, 
polite, and honest.  He noted that the veteran presented with 
the typical symptoms of post-traumatic stress disorder, such 
as nightmares, sleep disturbance, and hypervigilance.  He was 
well oriented and was able to express himself.  The examiner 
noted that the veteran's psychomotor activity was slowing 
down.  The veteran complained about nervousness, and the 
examiner stated he appeared to be an anxiety-ridden 
individual.  The examiner entered a diagnoses of post-
traumatic stress disorder, which he stated was moderate, 
anxiety disorder, and additional mild depression of the old 
age.  He entered a GAF score of 50.

A January 2003 VA outpatient treatment report shows that the 
veteran reported having a depressed mood for five days a 
week.  He denied any suicidal thoughts and hallucinations.  
He reported having nightmares.  The psychologist stated the 
veteran had good eye contact, was euphoric, and made jokes 
during the interview.  Insight and judgment were good.  The 
diagnoses were major depressive disorder and post-traumatic 
stress disorder.  The psychologist assigned a GAF score of 
50.

A February 2003 VA outpatient treatment report shows that the 
veteran reported the following symptoms: nightmares, night 
sweats, panic attacks, intrusive thoughts, startle response, 
depressed mood, anger, poor concentration, social avoidance, 
emotional distance, difficulty concentrating, anxiety if 
someone is behind him, sitting with his back to the wall and 
looking for the exit signs in restaurants.  The assessments 
were post-traumatic stress disorder and major depressive 
disorder.  The psychologist assigned a GAF score of 45.

A May 2004 VA psychiatric evaluation report shows that the 
veteran reported having nightmares and waking up frequently 
during the night.  He stated that he and his wife had been 
together for 50 years and that they got along well.  The 
examiner stated that the veteran was neatly dressed with 
combed air and a clean shave.  His eye contact was normal.  
The examiner stated the veteran was talkative and spoke 
spontaneously.  There was no looseness of associations, but 
there was occasional circumstantiality in replying to 
questions.  There were no paranoid or grandiose delusions.  
The veteran reported hallucinations and panic attacks.  The 
mood during the examination was euthymic, and affect was 
appropriate.  The examiner stated the veteran was oriented to 
person, place, time, and situation.  While the veteran 
reported problems with his memory, the examiner stated that 
retention and recall were normal.  Judgment was intact.  The 
assessment was post-traumatic stress disorder.  The examiner 
stated that it was moderate in his opinion and assigned a GAF 
score of 55.

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2004).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  The Court has held that the Board must consider only 
those factors contained wholly in the applicable rating 
criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994). 

Under 38 C.F.R. § 4.130, Diagnostic Code 9411 (2004), which 
addresses post-traumatic stress disorder, the criteria are as 
follows, in part:

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name - 100 percent 
disabling.

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function  independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships - 
70 percent disabling.

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships - 50 percent disabling.

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events) - 
30 percent disabling.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the grant of an evaluation in excess of 30 percent.  The 
veteran has described himself as being depressed and having a 
chronic sleep impairment, where he wakes up throughout the 
night.  He also states that he has nightmares regularly.  The 
veteran states that he and his wife of 50 years do not share 
the same bed because of his episodes of violence when he 
wakes up in the middle of the night.  He has stated that he 
used to sleep with a loaded gun next to his bed, but that he 
had stopped doing it.  More recently, the veteran has 
reported that he hears voices, that he has night sweats, and 
is suspicious.  His memory has been described as being intact 
by professional, although the veteran has stated that he has 
some memory loss.  The veteran stopped working in 1991 due to 
his heart disorder.  

The veteran has consistently been described as being in touch 
with reality and being oriented to person, place, and time.  
He also has been noted to be well groomed.  During 
evaluations, he is cooperative, polite, and honest.  There 
has been no report of looseness of associations.  He speaks 
spontaneously and is able to express his emotions.  He has 
also been described as goal directed.  The veteran has denied 
having any suicidal thoughts in the past or presently.  He 
has denied any delusions.  The Board finds that the above-
described symptoms are indicative of no more than a 
30 percent evaluation.  See 38 C.F.R. § 4.130, Diagnostic 
Code 9411.

This determination is supported by the VA examiner's and 
psychologists's findings that the veteran's post-traumatic 
stress disorder symptoms are indicative of GAF scores of 70 
and 55.  The Board has determined that these GAF scores are 
more probative of the veteran's current level of disability.  
Although the GAF score does not fit neatly into the rating 
criteria, it is evidence, which the Court has noted the 
importance of in evaluating mental disorders.  See Carpenter 
v. Brown, 8 Vet. App. 240 (1995).  The GAF score is defined 
as a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS 46-47 (4th ed. 1994).  A GAF score of 70 
(which falls within the range of 61-70) is defined as "Some 
mild symptoms (e.g. depressed mood and mild insomnia) OR some 
difficulty in social, occupational, or school functioning 
(e.g. occasional truancy, or theft within the household) but 
generally functioning pretty well, has some meaningful 
interpersonal relationships."  Id.  A GAF score of 55 (which 
falls within the range of 51 and 60) is defined as "Moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) OR moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers)."  Id.  Mild and 
moderate symptoms are indicative of no more than a 30 percent 
evaluation.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.

The Board must now consider whether an evaluation in excess 
of 30 percent is warranted and finds that it is not.  The 
veteran does not sufficiently meet the criteria to warrant a 
50 percent evaluation.  See id.  For example, while the 
veteran was described as having occasional circumstantiality 
in replying to questions, there has been no finding of a 
flattened affect.  In fact, when affect has been addressed, 
it has been described as appropriate.  Judgment has 
consistently been reported to be intact.  Professionals have 
stated that the veteran's memory is intact and/or normal.  
The veteran has always been described as being oriented to 
person, place and time.  In the May 2004 report, the examiner 
stated that there was no looseness of associations.  

Neither the veteran nor a professional have described the 
veteran as not being able to understand complex commands.  
There is no evidence of the veteran having impaired abstract 
thinking.  The Board is aware that in the May 2004 evaluation 
report, the examiner noted that there was some 
circumstantiality in replying to questions; however, the 
Board does not find that such finding itself would warrant 
the grant of a 50 percent evaluation.  However, it must be 
noted that the veteran has been married for over 50 years and 
has three children, has seven grandchildren, and even some 
great grandchildren.  The veteran stated that he and his wife 
got along well.  The veteran has consistently reported that 
he became unable to work in 1991 due to his heart disorder.  
The veteran does not neglect his personal appearance.  The 
veteran's appearance has been described as neat and clean.  
The veteran has consistently denied suicidal ideations and 
delusions; however, he recently reported hallucinations.  It 
has not been shown that he experiences hallucinations which 
can be associated with post-traumatic stress disorder that to 
such extent, would meet the criteria for the next higher 
evaluation.  There have been no clinical findings that the 
veteran has any obsessive ritualistic behavior, grossly 
inappropriate behavior, or being a danger to hurting himself 
or others.  Overall, the evidence of record establishes at 
this time establishes that the preponderance of the evidence 
is against an evaluation in excess of 30 percent for post-
traumatic stress disorder.  See 38 C.F.R. § 4.130, Diagnostic 
Code 9411.

The Board is aware that the veteran has been assigned GAF 
scores of 45 and 50.  GAF scores of 45 and 50 (which fall 
into the range of 41-50) are defined as "Serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 
46-47.  The clinical findings shown in the VA examination 
report and VA clinical records, wherein the professionals 
assigned the GAF scores of 45 and 50, do not reasonably 
corroborate that the veteran's service-connected disability 
is this severe.  For example, in the August 2002 VA 
psychiatric evaluation report, the examiner stated that the 
veteran was very cooperative, polite, honest, well oriented, 
and able to express himself.  He noted that the veteran had 
nightmares, sleep disturbance, slowing psychomotor activity, 
and nervousness.  Such findings do not correlate with the 
symptoms that fall under a GAF score of 50.  See id.  Also, 
in the January 2003 VA outpatient treatment report, the 
psychologist noted that the veteran had good eye contact, was 
euphoric, and made jokes during the interview.  He noted that 
the veteran denied suicidal thoughts and hallucinations.  
However, he assigned a GAF score of 50, which contemplates 
suicidal thoughts and severe obsessional rituals.  Id.  There 
has never been any clinical findings in any of the medical 
records that the veteran has any obsessive ritualistic 
behavior, including the veteran's own report of his symptoms.  
Finally, in the February 2003 VA outpatient treatment report, 
the psychologist merely reported the symptoms as reported by 
the veteran and then assigned a GAF score of 45.  
Interestingly, at the time of the February 2003 clinical 
record, the veteran began reporting symptoms that he had not 
reported before in the 1997, 1998, 1999, and 2002 psychiatric 
evaluation reports, or in the January 2003 treatment report.  

The Board finds that clinical findings in the above-described 
medical records are, under the facts of this case, more 
probative of the level of severity of the disability at 
issue.  When an examiner reports clinical findings, he/she is 
making detailed opinions on the severity of the veteran's 
psychiatric disorder.  The cursory assignment of a GAF score 
without any explanation, and when symptoms that fall under 
that score do not correlate with the clinical findings, the 
score is given lessened probative value.  Even if the Board 
accepts these GAF scores at face value, it still finds that 
the preponderance of the evidence is against a finding that 
the veteran meets the 50 percent evaluation.  

The veteran is competent to report his symptoms of post-
traumatic stress disorder.  However, to the extent that he 
has asserted that he warrants more than the 30 percent 
evaluation , the medical findings do not support their 
assertions.  The Board notes that the veteran twice reported 
that he was worried about his finances and needed more money 
and implied that this was his basis for seeking a higher 
evaluation (as opposed to increased symptomatology in the 
service-connected disability).  The Board attaches greater 
probative weight to the clinical findings of skilled, 
unbiased professionals than to the veteran's statements, even 
if sworn, in support of a claim for monetary benefits.  
Taking his contentions into account and the medical findings, 
an evaluation in excess of 30 percent for post-traumatic 
stress disorder is not warranted for the reasons stated 
above.  The preponderance of the evidence is against his 
claim, and there is no doubt to be resolved.  See Gilbert, 
1 Vet. App. at 55.

Review of the record reveals that the RO has expressly 
considered referral of the case to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service 
for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (2004).  This regulation provides 
that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Under 
Secretary or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance, however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Under 
Secretary or Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action on this question.  VAOPGCPREC. 6-96 
(1996).


ORDER

Service connection for a heart disorder, as being secondary 
to service-connected post-traumatic stress disorder is 
denied.

An evaluation in excess of 30 percent for post-traumatic 
stress disorder is denied.



_________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


